Citation Nr: 1725011	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than December 16, 1998 for the grant of service connection for PTSD.  

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the periods prior to June 1, 2009 and November 2, 2003, and in excess of 0 percent thereafter.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The Board observes the Veteran has perfected an appeal for entitlement to a compensable disability rating for his service-connected contact dermatitis.  However, the United States Court of Appeals for Veterans Claims (CAVC) recently issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), which VA has appealed to the United States Court of Appeals for the Federal Circuit.  In conjunction with that appeal VA filed a motion with the CAVC to stay the precedential effect of its decision, which was granted.  As the Veteran's skin disability rating may be affected by the resolution of VA's appeal in Johnson, the Board will place this matter in abeyance in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of this matter will be resumed.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in an April 1988 rating decision; the Veteran did not appeal the decision or submit any material evidence within the appeal period.

2.  Symptoms of the Veteran's PTSD were present at the time the Veteran initiated his claim to reopen his prior claim for service-connection for PTSD on June 26, 1996.  

3.  During the entire period of the claim, the Veteran's PTSD has most nearly approximated total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 26, 1996, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The Veteran's PTSD warrants a rating of 100 percent throughout the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims for entitlement to an earlier effective date for service connection for PTSD, as well as entitlement to a 100 percent disability rating for PTSD.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) with respect to these claims.




Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria-Effective Dates

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

Analysis-Earlier Effective Date

The evidence of record shows the Veteran submitted an original claim for service connection for PTSD in September 1987, which was denied in an April 1988 rating decision.   The Veteran did not appeal that decision or submit any relevant evidence within the appeal period.  As such, that decision became final.  The Veteran sought to reopen his claim in April 1994; however, the RO issued a rating decision in August 1994, which in pertinent part found the Veteran had failed to submit new and material evidence necessary to reopen his previously adjudicated claim.  Again, the Veteran failed to appeal that decision or submit relevant evidence within the appeal period.  The Veteran then initiated another claim to reopen his claim for service connection for PTSD, which was received on June 26, 1996.  At that time, the Veteran reported numerous symptoms and manifestations that were subsequently attributed to his PTSD.  In a recent private psychiatric medical opinion, Dr. E.T. indicated it was her professional opinion the Veteran warranted a diagnosis of PTSD as early as April 1994.   

As noted above, the effective date of an award of compensation based on a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400(r).   Competent evidence establishes the Veteran warranted a diagnosis of PTSD at the time his claim to reopen his previously disallowed claim was filed on June 26, 1996.  Therefore, service connection for the disability is warranted from the date the Veteran's claim was received.  

Legal Criteria-PTSD Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Analysis-PTSD Rating

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted above, the RO effectuated the Board's September 2011 grant of service connection for PTSD in a November 2011 rating decision.  At that time, the RO assigned a 30 percent rating from December 16, 1998, then assigned a temporary 100 percent rating during a period of inpatient hospitalization in June 1999, and then reduced the evaluation to 30 percent following the Veteran's discharge from the Little Rock VAMC.  The November 2011 rating decision also assigned a noncompensable rating effective from November 2, 2003, based on an examination that was conducted at that time, wherein the examiners determined the Veteran had "recovered" from his PTSD. The Board disagrees with the assigned staged rating, and for reasons explained below, the Board finds a 100 percent schedular rating is warranted throughout the entire appeal period.  

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) ..............................................................................30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms considered in determining the level of impairment under the Rating Schedule for PTSD are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Veteran's treatment reports from the Dallas and Little Rock VAMCs show he received consistent mental health care from 1996 through 2002.  His outpatient treatment records, VA examinations, and private examinations also show he has consistently reported several significant symptoms and impairments, which include: poor concentration, agitation, anger outbursts, anxiety, feelings of helplessness and hopelessness, irritability, aggression, poor impulse control, continuous depressed mood, anxiety, anhedonia, intrusive thoughts, dysfunctional sleep with frequent nightmares, significant relationship problems, impaired judgment and insight, avoidance of stimuli, chronic mood impairment, isolation, a constricted affect, a flattened affect, and periods of homicidal ideations when provoked.  Though these manifestations appear to exhibit fluctuating periods of frequency and severity, it is apparent that they have been sufficiently disabling during the entire appeal period as to render the Veteran totally occupationally and socially impaired.  Indeed, the evidence indicates the Veteran has been in receipt of Social Security Disability Insurance (SSDI) since September 1998 as a result of his mood and anxiety disorders.  

The central issue that must be resolved in this case is whether these manifestations are attributable to the Veteran's PTSD, or alternative, to a non-service connected personality disorder.  

In the course of the appeal period, the Veteran has undergone five VA psychiatric examinations.  These examinations were conducted by four different VA clinicians.  In relevant part, these examiners concluded the Veteran's PTSD had either fully resolved, or that he exhibited very minimal symptoms associated with his PTSD.  Each of these examiner concluded the Veteran also experienced a non-service connected personality disorder, which was responsible for his predominantly disabling manifestations.  

By contrast, the Veteran recently submitted two psychiatric disability benefit questionnaires, which were performed in September and November 2016 respectively.  These examinations were performed by three competent psychiatric providers.  Each of these providers attributed the Veteran's above-noted significant psychiatric manifestations to his service-connected PTSD.  The September 2016 clinician performed an extensive review of the Veteran's medical history, chronicling 59 separate instances of psychiatric reports by the Veteran dating to his period of active duty.  In sum, this clinician determined the Veteran's manifestations cause impairments in most areas.  She also acknowledged that the Veteran's manifestations appear to have waxed and waned over the years to some degree; however, she concluded the Veteran's moderately severe to severe manifestations have prevented him from securing gainful employment since at least 1991.  The examiner also cited to a clinical note from a VA clinical psychologist, who also determined the Veteran's PTSD significantly interfered with several areas of life functioning, to include interpersonal, marital, familial, social, and occupational contexts.  The November 2016 examination, which was performed by a panel of two psychiatric clinicians determined the Veteran's PTSD manifestations render him totally occupationally and socially impaired.  

As noted above, the resolution of this case hinges on whether the Veteran's consistently reported significant symptoms are the result of his service connected PTSD, or alternatively, are the result of a non-service connected personality disorder.  In this case, several VA examiners have attributed the Veteran's manifestations to a non-service connected personality disorder.  However, other private psychiatric providers, and at least one VA clinician, have determined the Veteran's significantly disabling manifestations are consequentially related to  his PTSD.  The Board finds each of the above-noted psychiatric providers competent to render expert medical opinions on this issue.  Additionally, each of the clinicians has provided evidence to support their conclusions.  Based on the above-noted evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds the his PTSD has resulted in occupational and social impairment that more nearly approximates total impairment than deficiencies in most areas.  The copious evidence plainly establishes the Veteran's psychiatric manifestations have prevented him from working, caused him marked social impairments, significantly impacted his family role functioning, and caused marked deficiencies in judgment.  There is an equal balance of evidence attributing these psychiatric manifestations to his PTSD as there is to other non-service connected causes.  Accordingly, a 100 percent rating is warranted throughout the period under appeal.  

In closing, the Board notes that a TDIU is considered a lesser benefit than a 100 percent schedular rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52, 375 (1999).  As such, the Board will not address this issue, because a 100 percent schedular rating has been assigned throughout the entire appeal period.  


ORDER

Entitlement to an effective date of June 26, 1996, but no earlier, for the grant of service connection for PTSD is granted. 

Entitlement to a 100 percent rating for PTSD throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


